Citation Nr: 0529024	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-38 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Whether the appellant has excessive income for the receipt of 
Department of Veterans Affairs (VA) improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from September 1942 to November 1945.  He died in 
December 2003.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 decision, by 
the Oakland, California, Regional Office (RO), which 
determined that the appellant was not entitled to VA death 
pension benefits on the basis that her countable income 
exceeded the maximum allowable pension income limit.  

In October 2005, the appellant's motion to advance the appeal 
on the Board's docket was granted due to the appellant's 
advanced age.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  The veteran died in December 2003, at the age of 81.  

2.  The appellant's application for death pension benefits 
(VA Form 21-534) was received at the RO on February 26, 2004.  

3.  For 2004, the appellant's income was $13,423; that amount 
less medical expenses of $6,257 and funeral expenses of 
$1,000, equals $6,166, which is less than the maximum annual 
income for improved death pension benefits for a surviving 
spouse in receipt of aid and attendance.  



CONCLUSION OF LAW

The appellant met the income criteria for improved death 
pension benefits effective February 26, 2004.  38 U.S.C.A. 
§§ 1503, 1541, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.23, 3.31, 3.271, 3.272, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty to assist and notification obligations.  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51.  In any event, the RO 
provided the appellant with regulations implementing the VCAA 
in the statement of the case, issued in October 2004, and the 
supplemental statement of the case, issued in April 2005.  
Further, in July 2004 the RO provided the appellant notice 
regarding the VCAA by letter.  


II.  Factual background.

A death certificate shows that the veteran died on December 
[redacted], 2003.  The appellant filed a claim for improved death 
pension benefits (VA Form 21-534), which was received by the 
RO on February 26, 2004.  On that application, the appellant 
listed her income as consisting of $1,052 per month in Social 
Security benefits.  She also indicated that she received 
$9,884 in life insurance benefits.  The appellant reported 
that she paid $1,000 for funeral expenses.  

By letter dated in April 2004, the RO notified the appellant 
that her claim for death pension benefits had been denied.  
The RO indicated that her countable income was $22,839 which 
was in excess of the maximum annual rate of $6,634 for 
pension purposes.  

In her notice of disagreement, received in June 2004, the 
appellant stated that she did receive a one time insurance 
payment for the veteran's death; however, she noted that she 
used the insurance money to pay the bills accrued during the 
veteran's long illness and death.  The appellant reported 
that the funds from the insurance payment had been exhausted; 
she noted that there was a little less than $3,000 remaining.  
The appellant also noted that she still owed $375 in burial 
and funeral expenses.  

Received in July 2004 was VA Form 21-8049, wherein the 
appellant provided a detailed list of her expenses.  The 
appellant reported an estimated $6,000 in medical expenses 
per year.  She also reported $1,000 in funeral expenses, $50 
a month for caregiver, $299 in Blue Cross Supplement, and 
approximately $200 a month for medication.  

Of record is the report of an examination for housebound 
status or permanent need for regular aid and attendance (VA 
Form 21-2680), dated in January 2004, indicating that the 
appellant was incapable of protecting herself from the 
hazards of environment, due to blindness.  This report also 
indicated that the appellant suffers from coronary artery 
disease, and anxiety.  

Subsequently, by letter dated in August 2004, the RO informed 
the veteran that, based on the medical expenses reported, her 
income would still be above the Maximum Annual Pension Rate 
of $10,606 for a widow who is entitled to an additional aid 
and attendance benefit.  


III.  Legal analysis.

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b) 
(4), 3.23.  

For the purpose of determining initial entitlement, the 
monthly rate of pension payable to a beneficiary shall be 
computed by reducing the beneficiary' s applicable maximum 
pension rate by the beneficiary' s annual rate of countable 
income on the effective date of entitlement and dividing the 
remainder by 12.  38 C.F.R. § 3.273(a) (2005).  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1541(b); 38 C.F.R. 
§§ 3.3, 3.23.  In determining annual income, all payments of 
any kind or from any source (including salary, retirement or 
annuity payments, or similar income) shall be included except 
for listed exclusions.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. 
§ 3.271(a).  

As noted, the exclusions from a surviving spouse's countable 
income for purposes of determining entitlement such pension 
generally include the veteran's final expenses, such as the 
expenses of the veteran's just debts, last illness and 
burial.  38 C.F.R. § 3.272(h).  

Prior to February 28, 2002, 38 C.F.R. § 3.272(h) stated that 
expenses specified in paragraphs (h) (1) and (h) (2) of this 
section which are paid during the calendar year following 
that in which death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to date of 
entitlement are not deductible.  

As of February 28, 2002, the last sentence as set forth above 
was eliminated from the regulation.  Where, as here, the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  The rates for the pertinent years are as follows:

Effective December 1, 2003, the maximum allowable rate for a 
surviving spouse with no children, who is in need of aid and 
attendance was $10,606.  See M21-1, part I, Appendix B.  

Effective December 1, 2004, the maximum allowable rate for a 
surviving spouse with no children, who is in need of aid and 
attendance was $10,893.  See M21-1, part I, Appendix B.  

For purposes of determining the surviving spouse's income, 
unreimbursed medical expenses of the spouse will be excluded 
if they were in excess of 5 percent of the applicable maximum 
annual pension rate or rates for the spouse (including 
increased pension for family members but excluding increased 
pension because of need for aid and attendance or being 
housebound) as in effect during the 12-month annualization 
period in which the medical expenses were paid.  38 C.F.R. 
§ 3.272(g) (2) (2005).  

For awards of nonservice connected death pension based on 
claims received on or after October 1, 1984, the effective 
date of the award shall be the first day of the month in 
which the veteran's death occurred if a claim is received 
within 45 days after the date of death; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(c) (2005).  

The Board finds that the appellant is entitled to exclusions 
from income for the expenses paid after the receipt of her 
application for benefits on February 26, 2004.  As her claim 
for death pension benefits was received more than 45 days 
following the veteran's death on December [redacted], 2003, the 
effective date of her entitlement to benefits must be based 
on the date of receipt of the claim.  38 C.F.R. § 3.400(c).  
The RO has already excluded $7,257 from the appellant's 
income, which represents an exclusion of $1,000 in funeral 
expenses and unreimbursed medical expenses of $6,257.  

The detail of expenses also show that she received a $9,884 
insurance company payment prior to the date she filed her 
application for death benefits, in February 2004.  With 
regard to the life insurance disbursement and payment, the 
Board notes that nonrecurring income means income received or 
anticipated on a one-time basis during a 12-month 
annualization period.  38 C.F.R. § 3.271(a) (3).  Given that 
the insurance payment obviously occurred before the beginning 
of the 12-month annualization period, that amount should not 
be included in the appellant's countable income.  

Significantly, M21-1, Part IV, chapter 16 indicates that 
income received before the effective date of an original or 
reopened award should not be counted as income.  An example 
was provided: "the veteran died on January 11, 1989.  
Surviving spouse files an original pension claim on June 10, 
1989.  Surviving spouse reports having received life 
insurance of $10,000 on June 3, 1989."  The example states 
to "disregard the $10,000 in determining surviving spouse's 
entitlement to pension since it was received before the 
effective date of the award (June 10, 1989)."  

Based on the above, since the veteran died on December [redacted], 
2003, and the appellant reported to have received the life 
insurance proceeds when she filed her claim on February 26, 
2004, the insurance money was received before the effective 
date of the award, which would be February 26, 2004, as the 
claim was filed more than 45 days after the death of the 
veteran.  Therefore, excluding the insurance proceeds, the 
appellant's expected gross annual income for the year 2004 
would be $13,423, consisting solely of her social security 
benefits.  She was entitled to exclude unreimbursed medical 
expenses of $6,257, as well as the $1,000 for funeral 
expenses, thereby reducing her income by $7,257.  After 
making these calculations the Board finds that the 
appellant's income, during the annualized period beginning 
February 26, 2004, totalling $6,166, was less than the 
maximum allowable of $10,606.  Thus, the appellant is legally 
entitled to improved death pension benefits.  38 U.S.C.A. 
§ 1541; 38 C.F.R. §§ 3.3 (b) (b) (iii), 3.23 (a) (5), (b), 
(d) (5).  


ORDER

Entitlement to nonservice-connected death pension benefits is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


